UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ALESSANDRO BERNI, et al.,

       Plaintiffs,
                                                    No. 16-cv-4196 (ST)
      v.

BARILLA G. e R. FRATELLI, S.p.A., et al.,

       Defendants.



ADAM SCHULMAN,

       Objector.




                          NOTICE OF INTENT TO APPEAR




                                  Adam E. Schulman
                                  DC Bar No. 1001606
                                  COMPETITIVE ENTERPRISE INSTITUTE
                                  CENTER FOR CLASS ACTION FAIRNESS
                                  1310 L Street NW, 7th Floor
                                  Washington, DC 20005
                                  Phone: (610) 457-0856
                                  Email: shuyande24@gmail.com

                                  In pro per
        Pursuant to paragraph 12 of the Court’s Preliminary Approval Order (DE 57 at 7-8), let this

document be notification that objector Adam Schulman intends to appear in propia persona at the final

approval hearing currently scheduled for December 17, 2018. Schulman requests fifteen minutes of

oral argument to address matters discussed in his objection, in the responses to his objection and to

answer any questions the Court may have. At this time, Schulman does not intend to call any witnesses

at the fairness hearing, but he reserves his right to make use of all documents entered on the docket

by any settling party, objector, or amicus. He also reserves the right to cross-examine any witnesses

who testify at the hearing in support of final approval.

Dated: November 16, 2018
                                        Respectfully submitted,




                                        Adam Schulman
                                        DC Bar No. 1001606
                                        COMPETITIVE ENTERPRISE INSTITUTE
                                        CENTER FOR CLASS ACTION FAIRNESS
                                        1310 L Street, NW, 7th Floor
                                        Washington, DC 20005
                                        Phone: (610) 457-0856
                                        Email: shuyande24@gmail.com

                                        In pro per




Notice of Intent to Appear
Case No. 16-cv-4196 (ST)                             1
                                        Certificate of Service

        The undersigned certifies he electronically filed the foregoing Notice via the ECF system for

the Eastern District of New York, thus sending the Notice in writing to the Clerk of the Court and

also effecting service on all attorneys registered for electronic filing. Additionally, he caused to be

served via first class mail, a copy of the this Notice upon the following attorneys:


         Robert I. Harwood                                   Steven Blonder
         Daniella Quitt                                      Much Shelist PC
         Harwood Feffer LLP                                  191 North Wacker Dr., Suite 1800
         712 Fifth Avenue                                    Chicago, IL 60606
         New York, NY 10019
         Ronen Sarraf
         Joseph Gentile
         Sarraf Gentile LLP
         14 Bond Street, Suite 212
         Great Neck, NY 11021




Dated: November 16, 2018.




                                        Adam Schulman




Notice of Intent to Appear
Case No. 16-cv-4196 (ST)                           2
